Citation Nr: 0012328	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-46 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, D.C.



THE ISSUES

1.  Entitlement to an increased rating for allergic rhinitis, 
allergic sinusitis, and allergic bronchial asthma, currently 
assigned a 30 percent evaluation.  

2.  Entitlement to an increased rating for hiatal hernia with 
gastroesophageal reflux, currently assigned a 10 percent 
evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from May 1975 to May 1978, 
August 1991 to April 1992, and May to September 1994.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision by the Washington, 
D.C., Regional Office (RO), which, in part, confirmed a 10 
percent evaluation for allergic rhinitis and confirmed a 
noncompensable evaluation for hiatal hernia with 
gastroesophageal reflux.  

By a June 1997 rating decision, the RO reclassified the 
service-connected respiratory disability as allergic 
rhinitis, allergic sinusitis, and allergic bronchial asthma 
and increased that disability evaluation from 10 percent to 
30 percent, effective September 20, 1994; and increased the 
evaluation for hiatal hernia with gastroesophageal reflux 
from noncompensable to 10 percent, effective September 20, 
1994.  Said disability rating issues remain in appellate 
status, since appellant has not expressly withdrawn them from 
his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  See 
also recent written statements from his representative, 
requesting higher evaluations for said disabilities, 
including a separate rating for allergic bronchial asthma.  

It should be added that the VA amended its regulations for 
rating respiratory system disabilities, effective October 7, 
1996.  See 61 Fed. Reg. 46,720-731 (Sept. 4, 1996) (codified 
at 38 C.F.R. §§ 4.96-4.97 (1996-99)).  

Additionally, it should be pointed out that the Board will 
herein separately rate appellant's allergic bronchial asthma 
(as a lung disability) apart from the allergic rhinitis and 
allergic sinusitis (as nasal diseases), as will be explained 
in detail below.  

Finally, it is noted, as to issue 1 that the addition of 
allergic sinusitis and allergic bronchial asthma is a new 
characterization during the course of this appeal, and that 
the assignment of a higher rating for the gastroesophageal 
reflux are initial determinations.  Thus, the holding in the 
case of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  As the RO has considered all pertinent evidence 
for the appeal period, the Board may proceed with such 
consideration without prejudice to the appellant.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellate issues, to the extent legally 
required, has been obtained by the RO.

2.  The appellant's service-connected allergic bronchial 
asthma, under the legal criteria in effect for the period 
prior to October 7, 1996, was manifested primarily by 
occasional cough and chest tightness with no more than mild 
symptomatology.  Pulmonary function test results did not 
reveal more than mild ventilatory deficits (FEV-1 was 86 
percent and FEV-1/FVC was 108.8 percent).  

3.  The appellant's service-connected allergic bronchial 
asthma, under the legal criteria for the period on and 
subsequent to October 7, 1996, is manifested primarily by 
symptomatology that reportedly requires the utilization of 
daily inhalation or oral bronchodilator therapy and 10-12 
courses of antibiotic therapy per year.  Pulmonary function 
test results include FEV-1 of 67 percent and FEV-1/FVC of 103 
percent.  However, marked dyspnea between asthmatic attacks 
or more than light manual labor precluded; monthly medical 
visits for required care of asthma exacerbations, with more 
than one asthmatic attack per week and episodes of 
respiratory failure; courses of systemic corticosteroids for 
his asthma; or severe impairment of health indicative of 
severe bronchial asthma has not been shown for this period.  

4.  The appellant's service-connected allergic 
rhinitis/allergic sinusitis disability, under the legal 
criteria for the period prior, and on and subsequent, to 
October 7, 1996 is manifested primarily by severe 
symptomatology, such as painful, tender sinuses and constant, 
daily headaches, albeit without incapacitating episodes.  He 
has undergone only a single radical surgery for said 
disability, not repeated surgeries; and does not have 
residual chronic osteomyelitis.  Appellant's rhinitis has not 
been alleged or clinically shown as manifested by polyps, 
massive crusting, or marked ozena with anosmia.  

5.  The appellant's service-connected hiatal hernia with 
gastroesophageal reflux is manifested primarily by 
persistently recurrent epigastric distress with pyrosis and 
radiographic evidence of a hiatal hernia with esophageal 
reflux.  However, material weight loss, vomiting, 
hematemesis, melena, anemia, or other symptoms productive of 
considerable health impairment attributable to the hiatal 
hernia with gastroesophageal reflux have not been recently 
clinically shown.  


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation of 10 percent, but 
no more, for appellant's service-connected allergic bronchial 
asthma, under the legal criteria in effect for the period 
prior to October 7, 1996, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.97, Code 6602 (1996).  

2.  The criteria for a separate evaluation of 30 percent, but 
no more, for appellant's service-connected allergic bronchial 
asthma, under the legal criteria in effect for the period on 
and subsequent to October 7, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.97, Code 6602 (1996-
1999).  

3.  The criteria for an evaluation in excess of 30 percent 
for appellant's service-connected allergic rhinitis/allergic 
sinusitis disability have not been met, for the period prior 
to, on, and subsequent, to October 7, 1996.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.97, Codes 6501, 6522, 6510 (1996-1999).  

4.  The criteria for an evaluation in excess of 10 percent 
for hiatal hernia with gastroesophageal reflux have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.114, Code 7346 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to appellant's claims for increased ratings for 
allergic rhinitis, allergic sinusitis, and allergic bronchial 
asthma and for hiatal hernia with gastroesophageal reflux, 
these claims are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), particularly in light of 
the Board's partial allowance herein of the allergic 
bronchial asthma disability rating issue.  See also Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997).  This being so, the 
Board must examine the record and determine whether the VA 
has any further obligation to assist in the development of 
these claims.  38 U.S.C.A. § 5107(a).  After reviewing the 
record, the Board is satisfied that all relevant facts with 
respect to these disability rating claims have been properly 
developed and that no useful purpose would be served by 
remanding said issues with directions to provide further 
assistance to the appellant.  A comprehensive medical history 
and detailed findings regarding his service-connected 
disabilities in issue over the years are documented in the 
medical evidence.  Additionally, VA examinations were 
conducted in November 1996 and September 1998, and, in 
totality, are sufficiently detailed and comprehensive in 
describing the nature and severity of said disabilities.  
There are also private and post-service military clinical 
reports which additionally shed light upon the relevant 
symptomatology manifested.  There is no indication that more 
recent, relevant medical records exist that would indicate a 
greater degree of severity with respect to the service-
connected disabilities on appeal than that shown on said 
examinations.  

Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
these disability rating issues, and that the duty to assist 
appellant as contemplated by 38 U.S.C.A. § 5107(a) has been 
satisfied.

It is reiterated that during this appeal, the VA amended its 
regulations for rating respiratory system disabilities, 
effective October 7, 1996.  Since appellant's claim for a 
higher disability rating for the service-connected allergic 
rhinitis, allergic sinusitis, and allergic bronchial asthma 
respiratory system disabilities was filed prior to October 7, 
1996, the Board will consider the pertinent rating criteria 
under the old and newly amended rating criteria, whichever is 
more beneficial to appellant.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991)); and VA O.G.C. Prec. Op. No. 
3-2000 (Apr. 10, 2000).  However, it should be explained that 
said precedential General Counsel Opinion held, in pertinent 
part, that when the VA rating schedule is amended while a 
claim for an increased rating is pending, the Board should 
apply the pre-amendment version to rate the disability in 
question for the period preceding the effective date of the 
amendment; and apply either the pre-amendment or post-
amendment version, whichever is more favorable to the 
claimant, to rate the disability in question for the period 
on and after the effective date of the amendment.  See also a 
September 1996 Statement of the Case and June 1997 and 
November 1999 Supplemental Statements of the Case, which 
included the old and newly amended rating criteria.  
Additionally, it should be pointed out that the Board will 
herein separately rate appellant's allergic bronchial asthma 
as requested by appellant's representative, since this will 
result in a partial allowance of that appellate issue and not 
be prejudicial to appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected 
allergic rhinitis, allergic sinusitis, allergic bronchial 
asthma, and hiatal hernia with gastroesophageal reflux in the 
context of the total history of those disabilities, 
particularly as they affect the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) stated in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), "[w]here...an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern."


I.  Entitlement to a Separate Rating for Allergic Bronchial 
Asthma

Appellant contends, in essence, that his service-connected 
allergic bronchial asthma should be separately rated and 
assigned a 30 percent evaluation.  The Board concurs, for the 
following reasons.  

The provisions of 38 C.F.R. § 4.14 state, in pertinent part, 
"[t]he evaluation of the same disability under various 
diagnoses is to be avoided."  See Brady v. Brown, 4 Vet. 
App. 203, 206 (1993); and Esteban v. Brown, 6 Vet. App. 259 
(1994).  In Esteban, at 6 Vet. App. 262, the Court stated, 
"[t]he critical element is that none of the symptomatology 
for any one of these three conditions is duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  It is the Board's opinion that in the instant 
case, a separate disability evaluation for appellant's 
allergic bronchial asthma is warranted, because symptoms 
associated with his pulmonary functioning, which involve the 
lung anatomical area, are distinct from symptoms associated 
with his allergic rhinitis/sinusitis, which involves the 
nasal anatomical area.  Additionally, the VA's Schedule for 
Rating Disabilities subdivides the respiratory system into 
separate sections, listing Diagnostic Codes 6501 through 
6524, including allergic rhinitis and sinusitis, as diseases 
of the nose and throat; whereas Diagnostic Codes 6600 through 
6604, including bronchial asthma, are listed as diseases of 
the trachea and bronchi.  

In pertinent part, under Diagnostic Code 6602, effective 
prior to October 7, 1996, the "old" criteria, a 10 percent 
disability rating may be assigned for bronchial asthma with 
mild symptoms with paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks.  A 30 percent rating requires moderate symptoms with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating requires severe symptoms with 
frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  A 100 percent rating requires pronounced symptoms 
with asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and marked loss or weight or 
other evidence of severe impairment of health.  

Under the amended version of Diagnostic Code 6602, effective 
on and subsequent to October 7, 1996, the "new" criteria, a 
10 percent rating may be assigned for bronchial asthma with 
FEV-1 of 71- to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent rating requires FEV-1 
of 56- to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalation or oral bronchodilator therapy, 
or; inhalation anti-inflammatory medication.  A 60 percent 
rating requires FEV-1 of 40- to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
requires FEV-1 less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immune-suppressive medications.  NOTE:  In the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  

Appellant's service medical records reveal that in 1992, a 
pulmonary function test revealed mild ventilatory impairment.  
On May 1992 VA examination by an allergist, mild asthma was 
assessed.  

Post-service military medical records reveal that in February 
1996, a pulmonary function test showed an FEV1 of 86 percent 
and FEV1/FVC of 108.8 percent.  In April 1996, it was noted 
that appellant had been prescribed Albuterol for occasional 
lower airway cough and chest tightness; and a mild 
respiratory disability was assessed.  In an August 1986 
written statement, Dr. Josef Heneka reported that appellant 
had "serious" chronic asthmatic bronchitis with frequent 
pulmonary infections; and that he should attempt to avoid 
allergen and dust-filled environments.  

On November 1996 VA examination, appellant's complaints 
included dyspnea, daily asthmatic attacks lasting 20-30 
minutes and improved by medication, and an occasional 
productive cough.  He smoked 10 cigarettes/day.  
Additionally, it was noted therein that he had been employed 
as a food service handler from January to August 1995; and as 
a materials handler since August 1995, with significant 
absenteeism.  Clinically, the lungs were unremarkable.  A 
chest x-ray was unremarkable.  A pulmonary function test 
revealed an FEV1 of 67 percent and FVC of 68 percent.  The 
FEV1/FVC ratio was 103 percent.  The test results were 
interpreted as showing mild obstructive airway resistance, 
without restriction/emphysema; and blood gases at rest were 
within normal limits.  Diagnoses included severe, allergic 
bronchial asthma with daily attacks and mild pulmonary 
obstruction.  

In February and June 1998 written statements, Dr. Heneka 
opined that appellant was only able to perform light work on 
a part-time basis due to allergic bronchitis with frequent, 
severe pulmonary infections and massive obstruction of 
breathing passages, in addition to other disabilities.  A 
June 1998 United States Department of Labor Workers' 
Compensation work restriction evaluation form included 
restrictions such as dust exposure; and stated that appellant 
could work 4-5 hours a day after July 1998.  

On September 1998 VA examination, appellant complaints 
included daily asthmatic attacks lasting 20-30 minutes with 
frequency from 5-10 times/day, and an occasional productive 
cough.  He smoked 10 cigarettes/day.  Physical exertion, 
climate extremes, and dust and allergen exposure aggravated 
his condition.  Medications included Salbuair Autohaler (up 
to 10 times/day), Proventil inhaler (6-7 x 2 puffs/day), 
Bucles (2 x 2 puffs), Singulair 10 mg, a mucolytic agent, (1 
x 1/day), and Amoxypen 1 g, (about 10-12 courses of 
antibiotic therapy/year).  Clinically, respirations were 
without effort at rest and normal on slight exertion.  Deep 
breathing provoked a dry cough.  The lungs were clear (with 
bronchodilators and without allergen exposure).  There were 
no crackles/wheezes/rhonchi or clinical evidence of 
emphysema.  A chest x-ray study and blood gas analysis (at 
rest) were noted as unremarkable.  Pulmonary function test 
results were interpreted as showing mild obstruction, but 
without significant restriction/emphysema.  Airway resistance 
was normal.  Diagnoses included chronic allergic bronchial 
asthma with mild pulmonary obstruction requiring 10-12 
courses of antibiotic therapy per year.  

With resolution of reasonable doubt, it is the Board's 
opinion that appellant's allergic bronchial asthma for the 
period prior to October 7, 1996 was mild in severity, as 
shown by pulmonary function test results indicative of mild 
ventilatory deficits (FEV-1 and FEV-1/FVC each were greater 
than 80).  Consequently, a separate 10 percent evaluation is 
warranted for allergic bronchial asthma for the period prior 
to October 7, 1996 under the old version of Code 6602.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.97, Code 6602.  A separate evaluation in excess of 10 
percent for bronchial asthma would not be warranted under the 
old version of Code 6602, for the period prior to October 7, 
1996.  The positive evidence includes an August 1996 written 
statement from Dr. Heneka, which reported that appellant had 
"serious" chronic asthmatic bronchitis.  However, Dr. 
Heneka did not provide actual clinical findings 
substantiating that degree of severity for the asthmatic 
bronchitis.  The negative evidence outweighs the positive, 
and includes clinical evidence, such as pulmonary function 
test results, that reveal appellant's bronchial asthma, for 
the period prior to October 7, 1996, was not manifested by 
moderate symptoms with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  It is reiterated that pulmonary 
function test results did not reveal more than mild 
ventilatory deficits.  

With resolution of reasonable doubt, it is the Board's 
opinion that a separate evaluation of 30 percent for 
appellant's bronchial asthma is warranted under the amended 
"new" version of Code 6602, for the period on and 
subsequent to October 7, 1996.  The positive evidence 
includes the fact that appellant has reportedly required the 
utilization of daily inhalation or oral bronchodilator 
therapy (Salbuair and Proventil inhalers) and requires 10-12 
courses of antibiotic therapy per year; and pulmonary 
function test results revealed an FEV1 of 67 percent and 
FEV1/FVC of 103 percent.  The Board finds this evidence 
credible and convincing.  Thus, the criteria for a separate 
30 percent evaluation under the amended "new" version of 
Diagnostic Code 6602, effective October 7, 1996, for 
appellant's bronchial asthma have been met.  Specifically, 
that the bronchial asthma requires utilization of daily 
inhalation or oral bronchodilator therapy; and an FEV1 
greater than 56 percent but less than 71 percent.  
38 U.S.C.A. § 5107(b); 38 C.F.R. Part 4, Code 6602, effective 
on and subsequent to October 7, 1996.

However, a separate evaluation in excess of 30 percent for 
appellant's bronchial asthma would not be warranted under 
either the old or amended version of Code 6602, for the 
period on and subsequent to October 7, 1996.  Although 
"severe" allergic bronchial asthma with daily attacks was 
diagnosed on November 1996 VA examination, that degree of 
severity has not been substantiated by the actual clinical 
findings, particularly since severe respiratory 
symptomatology, such as marked dyspnea between asthmatic 
attacks or more than light manual labor precluded by the 
bronchial asthma disability, have not been shown.  Moreover, 
pulmonary function test results reveal FEV-1 of 67 percent 
and FEV1/FVC of 103 percent; and courses of systemic 
corticosteroids for his bronchial asthma, monthly medical 
visits for required care of asthma exacerbations (more than 
one asthmatic attack per week with episodes of respiratory 
failure), courses of systemic corticosteroids for his asthma, 
or severe impairment of health have not been reported for 
that period.  

The Board has considered the provisions of 38 C.F.R. § 4.10.  
However, the separate 10 percent disability evaluation for 
the period prior to October 7, 1996 and the separate 30 
percent disability evaluation for the period on and 
subsequent to October 7, 1996 herein awarded by the Board 
more than adequately compensate appellant for any functional 
limitations resulting from the allergic bronchial asthma 
disability for the respective periods.  

An extraschedular evaluation is not warranted for the periods 
in question, since the evidence does not show that the 
service-connected bronchial asthma presents such an unusual 
or exceptional disability picture with marked interference 
with employment or frequent periods of hospitalization as to 
render the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  The benefit-of-the-doubt doctrine 
is only applicable to the extent a separate 10 percent 
disability evaluation for the period prior to October 7, 1996 
and a separate 30 percent disability evaluation for the 
period on and subsequent to October 7, 1996, are warranted.


II.  An Increased Rating for Allergic Rhinitis and Allergic 
Sinusitis

In pertinent part, under Diagnostic Codes 6510 through 6514 
of the old criteria, a 10 percent evaluation may be assigned 
for moderate sinusitis with discharge, crusting, or scabbing, 
and infrequent headaches.  A 30 percent evaluation requires 
severe sinusitis with frequently incapacitating recurrences, 
severe and frequent headaches, and purulent discharge or 
crusting reflecting purulence.  A 50 percent evaluation 
requires postoperative symptomatology, following a radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  

Under the amended version of Diagnostic Codes 6510 through 
6514, the new criteria, sinusitis is evaluated under a 
General Rating Formula for Sinusitis as follows:  A 10 
percent evaluation may be assigned for one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation requires 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-capacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation may 
be assigned for sinusitis following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  NOTE: An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  

In pertinent part, under Diagnostic Code 6501 of the old 
criteria, a 10 percent evaluation may be assigned for chronic 
atrophic rhinitis with definite atrophy of intranasal 
structure, and moderate secretion.  A 30 percent evaluation 
requires moderate crusting and ozena, atrophic changes.  A 50 
percent evaluation requires massive crusting and marked ozena 
with anosmia.  

Under the amended version of Diagnostic Code 6522, the new 
criteria, a 10 percent evaluation may be assigned for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
evaluation requires polyps.  

It should be pointed out for informational purposes that the 
terms "ozena" and "anosmia" are respectively defined as a 
"condition of the nose...associated with an offensive-smelling 
discharge" and "absence of the sense of smell."  See 
Dorland's Illustrated Medical Dictionary, 1080, 100 (24th ed. 
1965).  

Appellant contends, in essence, that his service-connected 
rhinitis/sinusitis disability is of such severity as to 
warrant a higher evaluation.  

Appellant's service medical records reveal occasional 
treatment for hay fever/allergic rhinitis and sinusitis.  
Seasonal allergy with nasal congestion, sneezing, and 
postnasal drainage was noted on June 1978 VA examination.  
The turbinates were mildly enlarged and boggy, without 
obstruction.  VA outpatient treatment records in July 1990 
reported that appellant had undergone surgery for a deviated 
nasal septum in January 1990; and other VA records indicated 
that a septal rhinoplasty had been performed in June 1989.  
It should be pointed out that service connection is not in 
effect for a deviated nasal septum or associated 
postoperative residuals.  

On May-June 1992 VA general medical examination, appellant 
reported having allergy injections since 1975 that were 
discontinued in 1990 while he was in Saudi Arabia.  On May 
1992 examination by an allergist, a rhinolarynoscopy revealed 
pale, swollen turbinates with "4+" drainage.  No polyps or 
pus were present.  Severe perennial allergic rhinitis was 
assessed.  A May 1992 ear, nose, and throat examination noted 
a history of occasional nasal obstruction.  Sense of smell 
was normal.  Rhinorrhea and paroxysmal nocturnal dyspnea were 
reported.  Clinically, the nose was unremarkable, except for 
a deviated right nasal septum.  

Post-service military medical records reveal that in February 
1996, appellant underwent functional endoscopic sinus surgery 
(FESS) for diagnosed chronic sinusitis, chronic recurrent 
headaches, and persistent recurrent allegies.  The operative 
report indicated that the turbinates were "out-fractured" 
in order to remove bulla ethmoidalis tissue on the right and 
left sides.  In April 1996, the nose was slightly reddened 
with modest swelling.  Some improvement of his nasal symptoms 
with Claritin was noted.  

In an August 1986 written statement, Dr. Heneka reported that 
appellant had serious chronic pansinusitis with allegies; and 
that he should attempt to avoid allergin and dust-filled 
environments.  A CT scan of the pansinuses revealed that the 
left sphenoid sinus was thickened and the left maxillary 
sinus was smaller than the right.  There was no evidence of 
secretions, polyps, or osseous destruction.  The impressions 
included postoperative asymmetry of the main nasal cavity 
with discrete sinus changes in the ethmoid cell system.   

In February and June 1998 written statements, Dr. Heneka 
opined that appellant was only able to perform light work on 
a part-time basis due to allergies and chronic pansinusitis, 
in addition to other disabilities.  A June 1998 United States 
Department of Labor Workers' Compensation work restriction 
evaluation form included restrictions such as dust exposure; 
and stated that appellant could work 4-5 hours a day after 
July 1998.  

On September 1998 VA examination, appellant complained of 
daily, frontal headaches, constant pressure sensation over 
the left head/facial area, and sniffles.  Left 
facial/forehead tenderness, sniffles, headache, and right 
temple pain with slight swelling (with a one-month history of 
a right ear infection) were noted.  Laboratory studies 
results indicated a high immunoglobulin response level.  
Diagnoses included severe polyvalent allergy with high 
antibody activity level; and allergic pansinusitis and 
rhinitis with constant, daily headaches.  A November 1996 VA 
examination report included similar complaints, findings, and 
diagnoses pertaining to said disabilities.  

It should be added that, as the assignment of more than one 
rating for the same disability constitutes impermissible 
"pyramiding", separate evaluations would not be appropriate 
for rating appellant's allergic rhinitis and allergic 
sinusitis, since the symptoms for rhinitis and sinusitis 
involve the same, compact, nasal anatomical area and are 
duplicative of or overlapping each other.  An evaluation in 
excess of 30 percent for appellant's sinusitis is not 
warranted, since he has only undergone a single surgical 
procedure for sinusitis in February 1996; and that operation 
did not result in any osteomyelitic complications.  Thus, he 
has not undergone radical surgery with chronic osteomyelitis; 
does not have severe symptoms after repeated operations; or 
does not have near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries, the 
criteria for a 50 percent evaluation under the old or new 
criteria.  See also August 1986 private medical records, 
including x-rays of the pansinuses, that revealed no polyps 
or osseous destruction.  Since appellant's rhinitis has not 
been alleged or clinically shown as manifested by massive 
crusting and marked ozena with anosmia, an evaluation in 
excess of 30 percent for rhinitis would not be warranted 
under the old criteria (Code 6501) for rating rhinitis.  An 
evaluation in excess of 30 percent for rhinitis would not be 
warranted under the new criteria (Code 6522), since 30 
percent is the maximum evaluation assignable under that code 
and his rhinitis is adequately compensated for by the 30 
percent evaluation in effect for the allergic 
rhinitis/allergic sinusitis disability.  

The Board has considered the provisions of 38 C.F.R. § 4.10.  
However, the 30 percent disability evaluation currently in 
effect more than adequately compensates appellant for any 
functional limitations resulting from the allergic 
rhinitis/sinusitis disability.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected allergic 
rhinitis/sinusitis disability presents such an unusual or 
exceptional disability picture with marked interference with 
employment or frequent periods of hospitalization as to 
render the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  


III.  An Increased Rating for Hiatal Hernia with 
Gastroesophageal Reflux

A 60 percent evaluation may be assigned for a hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation, but of lesser severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

Appellant's service medical records reflect that in 1992, he 
complained of occasional heartburn.  X-rays of the upper 
gastrointestinal tract revealed a small hiatal hernia with 
moderate gastroesophageal reflux.  

On June 1978 VA examination, there was no evidence of 
material weight loss (appellant's weight was 150 pounds and 
height was 5 feet 8 inches).  Clinically, the abdomen was 
nontender.  Anemia was not present, since hemoglobin and 
hematocrit were within normal limits on laboratory study.  
Post-service military medical records reveal that in February 
1996, gastroesophageal reflux, well-controlled by Zantac, was 
assessed.  In April 1996, his gastrointestinal condition was 
described as currently asymptomatic.  

August 1996 private medical records reveal that appellant 
complained of a substernal/abdominal burning sensation that 
spreads to the right arm.  Clinically, the abdomen was 
unremarkable.  A gastroduodenoscopic study revealed a 5-cm., 
large hiatal hernia, with reddened antrum and distal 
esophageal mucus membranes.  Antrum gastritis, stage I reflux 
esophagitis, and a 5-cm., large axial hiatal hernia were 
diagnosed.  In an August 1996 written statement, Dr. Heneka 
stated that appellant should avoid heavy lifting/carrying due 
to a hiatal hernia and cervical spine disabilities.  In 
February and June 1998 written statements, Dr. Heneka opined 
that appellant was only able to perform light work on a part-
time basis due to a 5-cm., large hiatal hernia with reflux 
esophagitis, in addition to other disabilities.  

On September 1998 VA examination, appellant had gastric 
complaints associated with Motrin side-effects.  He 
complained of daily heartburn, including at night; burning 
chest pain spreading to the upper extremities; chronic 
diarrhea; and aggravation of symptoms after eating.  
Clinically, there was no evidence of material weight loss 
(appellant's weight was 151 pounds with maximum weight the 
past year of 158 pounds).  The abdomen was unremarkable, 
except for substernal heartburn and epigastric tenderness.  
It was reported that acute pancreatitis had been treated 
earlier that month.  There was no clinical evidence of anemia 
on laboratory study (hemoglobin and hematocrit were within 
normal limits).  Diagnoses included hiatal hernia with 
chronic reflux esophagitis; chronic gastritis with recurrent 
erosions; and "[c]hronic heartburn (constant complaints) and 
severe diarrhea."  A November 1996 VA examination report 
included similar complaints, findings, and diagnoses 
pertaining to said disability.  

The negative evidence outweighs the positive, since although 
the recent clinical records revealed persistently recurrent 
epigastric distress with pyrosis and radiographic evidence of 
a hiatal hernia with esophageal reflux, nevertheless material 
weight loss, vomiting, hematemesis, melena, anemia, or other 
symptoms productive of considerable health impairment 
attributable to the hiatal hernia with gastroesophageal 
reflux have not been shown.  Consequently, the criteria for 
an evaluation in excess of 10 percent for hiatal hernia with 
gastroesophageal reflux have not more nearly been 
approximated.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, Code 
7346.  The Board has considered the provisions of 38 C.F.R. 
§ 4.10, pertaining to functional impairment.  However, the 10 
percent evaluation currently assigned more than adequately 
compensates appellant for any epigastric pain and discomfort 
and associated functional limitations that are manifested.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected hiatal 
hernia with gastroesophageal reflux presents such an unusual 
or exceptional disability picture as to render the 
application of the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  The appellant has not been 
frequently hospitalized for the hiatal hernia with 
gastroesophageal reflux, nor has that disability, in and of 
itself, been shown to markedly interfere with employment.

Since the preponderance of the evidence is against allowance 
of an evaluation in excess of 10 percent for appellant's 
hiatal hernia with gastroesophageal reflux, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  


ORDER

A separate rating of 10 percent, but no more, for bronchial 
asthma, under the legal criteria in effect prior to October 
7, 1996 and a separate rating of 30 percent, but no more, for 
bronchial asthma, under the legal criteria in effect October 
7, 1996 are granted, subject to the applicable regulatory 
provisions pertaining to the payment of monetary awards.  To 
this extent, the appeal is allowed.  

An evaluation in excess of 30 percent for allergic rhinitis 
with allergic sinusitis or an evaluation in excess of 10 
percent for hiatal hernia with gastroesophageal reflux are 
denied.  To this extent, the appeal is disallowed.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

